DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 11, 13-15, 24-25, 27-29, 31-33, 37, and 39-41 are allowable. Claims 12 and 34, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Janice H. Logan on March 3, 2022.
The application has been amended as follows:
	Claim 2 has been deleted and replaced with:
A method of detecting a target protein in a serum or plasma sample via mass spectrometry, the method comprising: 
(a) directly adding a protease to the sample including albumin and the target protein under a temperature in a range of 4 °C to 37 °C and a pH in a range of 7 to 9, thereby digesting the target protein while the albumin is not digested to obtain a mixture containing the albumin and peptides derived from the target protein; 
(b) removing the albumin from the mixture of (a); and 

In claim 28, “for ten-folds or more” on line 2 has been deleted.
In claim 40, “and ” has been added before “the sample is not treated by” on line 3, “at least two-fold” on line 3 has been deleted, and “, and the method does not comprise a protein or peptide enrichment step prior to or after adding the protease” on line 4-5 has been deleted.
In claim 41, “and the sample is not treated by at least two-fold increase or decrease” on line 5-6 has been changed to “the sample is not treated by increase or decrease”.
Claims 35-36, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does not teach a protein detection method comprises removing albumin from a serum or plasma sample right after a protease treatment, wherein the method excludes immunoprecipitation and ion-exchange chromatography, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651